DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment, filed on August 16, 2022, in which claims 17, 43, and 61 are currently amended, is acknowledged.
Claims 17-25, 43-49, 57, and 60-62 are pending in the instant application.
Claims 17-25, 43-49, 57, and 60-62 are examined on the merits herein.

Priority
The instant application claims priority from U.S. provisional application no. 62/564,735, filed September 28, 2017 and PCT application US2018/053233 filed September 27, 2018. 

Withdraw rejections
Applicant’s arguments, filed 09/16/22, with respect to the rejection of claims 17-25, 43-49, 57, and 60-62 under 35 U.S.C. § 102(a)1 have been fully considered and are persuasive. Amendment to recite the CD38 species, daratumumab, overcomes the prior art as a genus cannot anticipate a species. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, filed 09/16/22, with respect to the rejection of claims 17-25, 43-49, 57, and 60-62 under nonstatutory double patenting have been fully considered and are persuasive. Amendment to recite the CD38 species, daratumumab, overcomes the prior art as a genus cannot anticipate a species. Therefore, the rejection has been withdrawn. 
New Rejections
The following rejections are necessitated by applicant’s amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-25, 43-49, 57, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/109668 herein referred to as Anthrogenesis and in view of McKeage (Daratumumab: First Global Approval. Drugs (2016) 76:275–281) as evidenced by US patent no. 8,263,065 B2 herein referred to as US’065. 
	Anthrogenesis teaches methods and compositions for treating hematological disorders and solid tumors in a subject using natural killer cells in combination with a second agent (See Anthrogenesis abstract). Anthrogenesis teaches that the NK cells can be placental intermediate natural killer cells, PiNK cells and teaches use of the PiNK cells in Examples 1 and 2 (See Anthrogenesis pg 10 [0059]and “Examples” pgs. 148-150). Anthrogenesis describes that NK combination therapy can occur by administering to a subject the NK cells and an antibody (in vivo) (See Anthrogenesis pg 127 [00359]). Anthrogenesis teaches that the preferred embodiment of anyone of the methods or kits of their invention is with a human subject (See Anthrogenesis pg 13 [0077]). Anthrogenesis teaches that the NK cells and the second agent may be administered to an individual by any medically-acceptable route known in the art suitable for the administration of live cells and the second agent (pg 141 [00398]). It is noted that the contact of the NK cells and the tumor cells occurs in an individual. Anthrogenesis specifies that their invention can work on glioblastoma and other claimed cancer species (See Anthrogenesis pg 135 “5.4.3 Hematological Disorders and Solid Tumors”). Anthrogenesis states that TSPNK (three step process NK) cells can be combined with placental perfusate, placental perfusate cells, and/or adherent placental cells in the present invention (See Anthrogenesis pg 28 [00133]). Anthrogenesis teaches embodiments that the desired cell compositions can exist in a detectably higher or a detectably lower number of CD3-CD56+CD16-NK cells, a detectably higher number of CD3-CD56+KIR2DL2/L3+ NK cells, a detectably lower number of  CD3-CD56+NKp46+ NK cells, detectably lower number of CD3-CD56+NKp30+ NK cells, a detectably lower number of CD3-CD56+2B4+ NK cells, and a detectably lower number of CD3-CD56+CD94+ NK cells than an equivalent number of natural killer cells from peripheral blood (See Anthrogenesis pg 32-33 [00147]). Anthrogenesis teaches in some embodiments the combined natural killer cells have been cultured e.g. for 21 days (See Anthrogenesis pg 33 [00148]). Anthrogensis teaches that the PiNK cells can express one or more microRNAs like hsa-miR-100 (See Anthrogenesis pg 16 [0099]). Anthrogenesis defines PiNK cells as being CD56+CD16- (See Anthrogenesis [0096] pg 16). Anthrogenesis teaches that there is a two-step process for generating NK cells from hematopoietic cells. The first step involves culturing and expanding a population of hematopoietic cells in a first medium wherein the plurality of hematopoietic stem or progenitor cells within the hematopoietic cell population differentiate into NK cells. (See Anthrogenesis pg 55 [00227]) The second step uses the resulting cells from the first step to further expand and differentiate the cells which can be without use of feeder layer or in the presence of feeder cells. Anthrogenesis teaches that the hematopoietic stem or progenitor cells are CD34+ (See Anthrogenesis pg 11 [0064]).
	While Anthrogenesis teaches a method of treating cancer comprising administering an isolated population of natural killer cells which can be PiNK cells, and a second agent which can be an antibody that specifically binds to a tumor-associated antigen (TAA) of CD38, Anthrogenesis does not teach use of daratumumab (see [0008]-[0009]). 
	McKeage teaches that daratumumab targets the CD38 epitope, which is a transmembrane glycoprotein that is highly expressed in hematological malignancies, including multiple myeloma (See 1st sentence of “2.1 Mechanism of Action” pg 276). McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms (see pg 276 right col. bridging parag.). McKeage teaches that one of the cytotoxic mechanisms is drug induced potent antibody-dependent cellular cytotoxicity (ADCC) which occurred in CD38-expressing multiple myeloma and lymphoma-derived cell lines, as well as in cell lines from multiple myeloma patients with autologous and allogeneic effector cells (see pg 276 right col. bridging parag.). McKeage teaches that daratumumab is exceptional compared with other CD38 monoclonal antibodies by teaching that daratumumab strongly induced complement-dependent cytotoxicity (CDC) in multiple myeloma and was even able to overcome the presence of bone marrow stromal cells which protect multiple myeloma cells against apoptosis and stimulate their growth (see pg 276 right col. bridging parag.). McKeage teaches that in preclinical studies using CD38-positive tumor cells, the addition of daratumumab appeared synergistic with other multiple myeloma therapies, particularly lenalidomide (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when effector cells, using peripheral blood mononuclear cells (PBMC) from healthy individuals, were pretreated with lenalidomide, a stimulator of natural killer (NK) cells (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that further evidence of the efficacy of combining daratumumab with agents that modulate NK cell function was shown in ADCC assays (see pg 277 left col 1st sentence of last parag.). 
	It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include daratumumab, as taught by McKeage, as an additional agent in the method of treating cancer using PiNK cells, as taught by Anthrogenesis, since Anthrogenesis teaches that this method can include an anti-CD38 antibody. One having ordinary skill in the art would have a reasonable expectation of success because McKeage teaches that daratumumab is an exemplary antibody that has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms.
Regarding claims 17, 43, and 61, it is noted that NK cells are taught by Anthrogenesis to kill tumor cells (see [0006]). Killing tumor cells is expected to lie within the scope of “suppressing the proliferation of tumor cells”, “treating an individual having tumor cells” as well as “treating an individual comprising tumor cells”. The method steps of administering or contacting the NK cells and an antibody for treatment are the same for all the claimed methods. It is noted that Anthrogenesis defines PiNK cells as being CD56+CD16-(See Anthrogenesis[0096] pg 16). 
Regarding claims 18-20, the methods of Anthrogensis can be with a human subject which reads on in vivo contacting (see [0077]). Anthrogensis example 1 (pg 148) teaches that the contacting of the PiNK cells with Daudi cells that were incubated in tissue culture plates which reads on in vitro. 
Regarding claims 21 and 44, daratumumab is taught to be beneficial for hematological malignancies such as multiple myeloma (see McKeage analysis above). It would be obvious to treat multiple myeloma or any cell that expresses CD38. 
Regarding claim 22 and 45, Anthrogenesis teaches that in a specific embodiment these combined cells exist in a detectably higher number of CD3-CD56+CD16- natural killer cells than an equivalent number of natural killer cells from peripheral blood (See Anthrogenesis pg 32 [00147]).
Regarding claims 23 and 46, Anthrogenesis teaches that in one embodiment the combined natural killer cells have not been cultured (See [00147]). 
Regarding claims 24 and 47, another embodiment taught by Anthrogensis includes combined natural killer cells that comprise a detectably lower number of CD3-CD56+KIR2DL2/L3+ natural killer cells than an equivalent number of natural killer cells from peripheral blood (See Anthrogensis pg 33 [00148]).
Regarding claims 25 and 48-49, Anthrogenesis teaches in some embodiments the combined natural killer cells have been cultured e.g. for 21 days (See Anthrogenesis pg 33 [00148]).
Regarding claim 57, Anthrogensis teaches that the PiNK cells can express one or more microRNAs like has-miR-100 (See Anthrogenesis pg 16 [0099]).
Regarding claim 60, US’065 teaches that PINK cells can express one or more of aminopeptidase N protein, apolipoprotein E protein, atrophin-1 interacting protein, innexin inx-3 protein, integrin aplpha-2 precursor protein, integrin beta-5 precursor, mast cell surface glycoprotein GP49B precursor protein, or ryanodine receptor 1 protein and do not express one or more fibroblast growth factor receptor 4 precursor protein, immunity-associated nucleotide 4-like protein, integrin alpha-L precursor protein, integrin beta 2 precursor protein, integrin beta 4 precursor protein, membrane-bound lytic murein transglucosylase D precursor protein, oxysterol binding protein-related protein 8, or perforin 1 precursor 1 protein (See “6.2 Example 2” starting on col. 54 pg 48, col. 60 lines 7-15 and Table 8).  
Regarding claim 62, Anthrogenesis teaches that there is a two-step process for generating NK cells from hematopoietic cells. The first step involves culturing and expanding a population of hematopoietic cells in a first medium wherein the plurality of hematopoietic stem or progenitor cells within the hematopoietic cell population differentiate into NK cells. (See Anthrogenesis pg 55 [00227]) The second step uses the resulting cells from the first step to further expand and differentiate the cells without use of feeder layer or in the presence of feeder cells. Anthrogenesis teaches that the hematopoietic stem or progenitor cells are CD34+ (See Anthrogenesis pg 11 [0064]).

 Response to Arguments
	Applicant’s arguments, filed 09/16/22, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Anthrogenesis, in view of McKeage as evidenced by US’065. 
	The scope of the newly amended claims now recites a limitation to the antibody daratumumab. While Anthrogenesis teaches that the second agent can be an antibody that binds to CD38, Anthrogenesis is silent to the species of daratumumab. The new rejection features reference to McKeage to teach that daratumumab is an exemplary anti-CD38 antibody appeared synergistic with other multiple myeloma therapies. A new rejection showing prima facie obviousness based on the combination of PiNK cells and daratumumab is provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US8263065
Claims 17-25,43-49, 57, and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 8263065 in view of McKeage (Daratumumab: First Global Approval. Drugs (2016) 76:275–281). 
US’065 claims 1-11 focus on a method of treating cancer using PiNK cells. US’065 claims 12-36 focus on a combination of PiNK cells with other cells. Claim 19 of US’065 shares significant scope with the independent claims of instant app 17, 43, and 61. US’065 teaches all of the dependent claims’ specific requirements. 
US’065 does not claim methods involving the addition of daratumumab.
McKeage teaches that daratumumab targets the CD38 epitope, which is a transmembrane glycoprotein that is highly expressed in hematological malignancies, including multiple myeloma (See 1st sentence of “2.1 Mechanism of Action” pg 276). McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms (see pg 276 right col. bridging parag.). McKeage teaches that one of the cytotoxic mechanisms is drug induced potent antibody-dependent cellular cytotoxicity (ADCC) which occurred in CD38-expressing multiple myeloma and lymphoma-derived cell lines, as well as in cell lines from multiple myeloma patients with autologous and allogeneic effector cells (see pg 276 right col. bridging parag.). McKeage teaches that daratumumab is exceptional compared with other CD38 monoclonal antibodies by teaching that daratumumab strongly induced complement-dependent cytotoxicity (CDC) in multiple myeloma and was even able to overcome the presence of bone marrow stromal cells which protect multiple myeloma cells against apoptosis and stimulate their growth (see pg 276 right col. bridging parag.). McKeage teaches that in preclinical studies using CD38-positive tumor cells, the addition of daratumumab appeared synergistic with other multiple myeloma therapies, particularly lenalidomide (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when effector cells, using peripheral blood mononuclear cells (PBMC) from healthy individuals, were pretreated with lenalidomide, a stimulator of natural killer (NK) cells (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that further evidence of the efficacy of combining daratumumab with agents that modulate NK cell function was shown in ADCC assays (see pg 277 left col 1st sentence of last parag.).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of US’065, of suppressing tumor cells using PINK cells, with the teachings McKeage, of using daratumumab to treat cancer, to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because the patented claims of US’065 recite that the methods of suppressing tumor cells are similarly useful in the treatment of blood cancers, such as multiple myeloma, as daratumumab and McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when administered with stimulated effector cells, such as NK cells. 

US 9216200
Claim 17, 19-20, 21-25, 43-49, 57, and 61-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-31 of U.S. Patent No. 9,216,200 in view of US Patent No. 8,263,065 B2 herein referred to as US’065 and in view of McKeage (Daratumumab: First Global Approval. Drugs (2016) 76:275–281).
The claims of US’200 are drawn to treating an individual having tumor cells, comprising administering a therapeutically effective amount of human placental perfusate cells wherein the placental perfusate cells comprise CD56+ placental intermediate natural killer cells (PiNK cells). The dependent claims share similar scope to that of the instant application. 
The patented claims differ from the instant claims in that they are silent to the addition of an antibody, wherein the subject treated by the method steps is human and wherein the administration of PINK cells suppress proliferation. 
US’065 teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. US’065 teaches that these combinations of cells, along with other NK cell combinations, can suppress the growth or proliferation of cancer and be used to treat cancer (See US’065 abstract and “1. Field” pg 22 col.1 ). US’065 teaches a specific embodiment that this method is done in a human (See US’065 2nd col. lines 55-56).
	McKeage teaches that daratumumab targets the CD38 epitope, which is a transmembrane glycoprotein that is highly expressed in hematological malignancies, including multiple myeloma (See 1st sentence of “2.1 Mechanism of Action” pg 276). McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms (see pg 276 right col. bridging parag.). McKeage teaches that one of the cytotoxic mechanisms is drug induced potent antibody-dependent cellular cytotoxicity (ADCC) which occurred in CD38-expressing multiple myeloma and lymphoma-derived cell lines, as well as in cell lines from multiple myeloma patients with autologous and allogeneic effector cells (see pg 276 right col. bridging parag.). McKeage teaches that daratumumab is exceptional compared with other CD38 monoclonal antibodies by teaching that daratumumab strongly induced complement-dependent cytotoxicity (CDC) in multiple myeloma and was even able to overcome the presence of bone marrow stromal cells which protect multiple myeloma cells against apoptosis and stimulate their growth (see pg 276 right col. bridging parag.). McKeage teaches that in preclinical studies using CD38-positive tumor cells, the addition of daratumumab appeared synergistic with other multiple myeloma therapies, particularly lenalidomide (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when effector cells, using peripheral blood mononuclear cells (PBMC) from healthy individuals, were pretreated with lenalidomide, a stimulator of natural killer (NK) cells (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that further evidence of the efficacy of combining daratumumab with agents that modulate NK cell function was shown in ADCC assays (see pg 277 left col 1st sentence of last parag.).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of US’200, of treating an individual having tumor cells  using PINK cells, with the teachings US’065, of treating a human subject and wherein the PINK cells suppress the proliferation of tumor growth, and  McKeage, of using daratumumab to treat cancer, to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because the patented claims of US’200 recite that the methods of treating an individual having tumor cells are similarly useful in the treatment of blood cancers, such as multiple myeloma, as daratumumab, US’065 teaches that administration of PINK cells to a subject, including a human subject, suppresses cancer growth or proliferation, and McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when administered with stimulated effector cells, such as NK cells.

US 11,180,731
Claims 17, 19-21, 43, 44, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 11,180,731, in view of U.S. Patent No. 8,263,065 herein referred to as US’065 and in view of McKeage (Daratumumab: First Global Approval. Drugs (2016) 76:275–281).
The claims of US’731 are drawn to a method of treating acute myeloid leukemia by administering an effective amount of NK cells. 
The patent does not discuss use of umbilical cord blood derived NK cell population combined with PiNK cells and use of an antibody. 
US’065 teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. US’065 teaches that these combinations of cells, along with other NK cell combinations, can suppress the growth or proliferation of cancer and be used to treat cancer (See US’065 abstract and “1. Field” pg 22 col.1).
McKeage teaches that daratumumab targets the CD38 epitope, which is a transmembrane glycoprotein that is highly expressed in hematological malignancies, including multiple myeloma (See 1st sentence of “2.1 Mechanism of Action” pg 276). McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms (see pg 276 right col. bridging parag.). McKeage teaches that one of the cytotoxic mechanisms is drug induced potent antibody-dependent cellular cytotoxicity (ADCC) which occurred in CD38-expressing multiple myeloma and lymphoma-derived cell lines, as well as in cell lines from multiple myeloma patients with autologous and allogeneic effector cells (see pg 276 right col. bridging parag.). McKeage teaches that daratumumab is exceptional compared with other CD38 monoclonal antibodies by teaching that daratumumab strongly induced complement-dependent cytotoxicity (CDC) in multiple myeloma and was even able to overcome the presence of bone marrow stromal cells which protect multiple myeloma cells against apoptosis and stimulate their growth (see pg 276 right col. bridging parag.). McKeage teaches that in preclinical studies using CD38-positive tumor cells, the addition of daratumumab appeared synergistic with other multiple myeloma therapies, particularly lenalidomide (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when effector cells, using peripheral blood mononuclear cells (PBMC) from healthy individuals, were pretreated with lenalidomide, a stimulator of natural killer (NK) cells (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that further evidence of the efficacy of combining daratumumab with agents that modulate NK cell function was shown in ADCC assays (see pg 277 left col 1st sentence of last parag.).
 It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of US’731, of treating an individual having acute myeloid leukemia using PINK cells, with the teachings US’065, of PINK cell treatment of a human subject and PINK cell administration suppresses the proliferation of tumor growth, and McKeage, of using daratumumab to treat cancer, to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because the patented claims of US’731 recite a method of treating acute myeloid leukemia which is a blood cancer that daratumumab, as taught by McKeage, would treat and US’065 teaches that administration of PINK cells to a subject, including a human subject, suppresses cancer growth or proliferation.

16/147525
Claims 17, 19-21, and 43-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, and 89-90 of copending Application No. 16/147525 in view of WO2016109668 herein referred to as Anthrogenesis and in view of McKeage (Daratumumab: First Global Approval. Drugs (2016) 76:275–281).
The claims of copending app ‘525 are drawn to a method of treating glioblastoma in a subject by administering placenta-derived natural killer cells. The cells can come from umbilical cord blood and hematopoietic stems cells. The cells can be CD34+. The subject in the method can be in a mammal or a human. 
The copending claims do not discuss the combination of natural killer cells and does not discuss the addition of the antibody. 
Anthrogenesis teaches that the PiNK cells can be combined with NK cells from umbilical cord blood. Anthrogenesis teaches that these combinations of cells, along with other NK cell combinations, can be used to treat cancer like glioblastoma with an anti-CD38 antibody (See [0009] and [00377]). 
McKeage teaches that daratumumab targets the CD38 epitope, which is a transmembrane glycoprotein that is highly expressed in hematological malignancies, including multiple myeloma (See 1st sentence of “2.1 Mechanism of Action” pg 276). McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms (see pg 276 right col. bridging parag.). McKeage teaches that one of the cytotoxic mechanisms is drug induced potent antibody-dependent cellular cytotoxicity (ADCC) which occurred in CD38-expressing multiple myeloma and lymphoma-derived cell lines, as well as in cell lines from multiple myeloma patients with autologous and allogeneic effector cells (see pg 276 right col. bridging parag.). McKeage teaches that daratumumab is exceptional compared with other CD38 monoclonal antibodies by teaching that daratumumab strongly induced complement-dependent cytotoxicity (CDC) in multiple myeloma and was even able to overcome the presence of bone marrow stromal cells which protect multiple myeloma cells against apoptosis and stimulate their growth (see pg 276 right col. bridging parag.). McKeage teaches that in preclinical studies using CD38-positive tumor cells, the addition of daratumumab appeared synergistic with other multiple myeloma therapies, particularly lenalidomide (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that the cytotoxicity of daratumumab against multiple myeloma cells was significantly augmented when effector cells, using peripheral blood mononuclear cells (PBMC) from healthy individuals, were pretreated with lenalidomide, a stimulator of natural killer (NK) cells (See pg 277 “2.2 Pharmacodynamics” 1st parag.). McKeage teaches that further evidence of the efficacy of combining daratumumab with agents that modulate NK cell function was shown in ADCC assays (see pg 277 left col 1st sentence of last parag.).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of copending application’525, of treating a subject having glioblastoma, with the teachings Anthrogenesis, that these combinations of cells, along with other NK cell combinations, can be used to treat cancer like glioblastoma with an anti-CD38 antibody, and McKeage, of using daratumumab to treat cancer, to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because the copending claims of ’525 recite a method of treating glioblastoma using placenta derived natural killer cells is similar to that proposed by Anthrogensis which suggest using this cell population with a CD38 antibody is beneficial in the treatment of glioblastoma and McKeage teaches that daratumumab has demonstrated broad-spectrum killing activity against CD38-expressing tumor cells via several cytotoxic mechanisms.


Response to Arguments
	Applicant’s arguments, filed 09/16/22, have been fully considered. The applicant argues that in view of the current amendment the presented claims would not be obvious over the claims any of the above-identified patents or applications. 
	The applicant’s arguments are convincing and the previous double patenting rejections have been withdrawn; however, modified rejections are made for US Patent Nos. 8263065, 9216200 and 11180931 as well as copending application 16/147525 to feature the prima-facie obviousness for the amended scope of the claims. 

Conclusion
All the claims are rejected
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 9:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600